Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
2.	The amendment to claims 1, 6-9, 14-16 and 19-20, filed on 03/07/2022 is acknowledged and entered.
3.	Claims 1-22, are pending.
4.	Claims 21-22, newly added, therefore
5.	Claims 1-22, have been examined.

Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered. 


Response to Amendments/Remarks
35 USC § 101
7.	Claims 1 and 9 continues to be directed towards a payment transaction. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements “processing server, merchant database, account database, external entity (PGPub Fig. 1, Fig. 4, paragraph [0065] (e.g., the payment network 112, issuing institution 108, merchant system 106, etc.), computing device) and blockchain”, and the additional element “generating… a recipient blockchain address…” do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The server, merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

35 USC § 112
8.	Applicant’s arguments, with respect to claims 1 and 9 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejection of claims has been withdrawn. The claims no longer fail to comply with the written description requirement of the 35 U.S.C. § 112 rejection.


35 USC § 103
9.	Applicant’s arguments, see 10 final paragraph, filed on 03/07/2022, with respect 
to claim 1 have been fully considered and are persuasive.  The 35 USC § 103 rejection 
of claims 1-20 has been withdrawn. 

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
12.	In the Instant case, claims 1-8, 17 and 19 are directed to a method, claims 9-16, 18 and 20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
13.	Claim 1 is directed to a payment transaction, which is an abstract idea. Specifically, the claims recite “storing… a merchant profile…”; “storing.... a plurality of account profiles...”; “receiving… an authorization request…”; “identifying... first merchant profile...”; “determining... whether a first merchant associated...”; “determining... that the received account number corresponds...”; “responsive to determining that the first merchant is configured to receive payment via...”; “responsive to initiating... payment transaction capability... generating... a merchant... address ”; “transmitting… at least the merchant …address...”; “generating… an authorization response…”; “transmitting… the generated authorization response…”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve storing a merchant profile, processing an authorization request, storing the transaction in a blockchain, determining that the first merchant is enabled for the transaction, verifying if the transaction is valid, generate a transaction response and transmit the response to an external entity, which is a form of commercial and legal activities. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
14.          This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “processing server, merchant database, account database, an account database, external entity (PGPub Fig. 1, Fig. 4, paragraph [0065] (e.g., the payment network 112, issuing institution 108, merchant system 106, etc.), computing device) and blockchain” merely serves as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Also, the additional element “generating… a merchant blockchain address…” does not improve the processing server or computer technology. 
15.	With respect to “digital signature” it does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
16.       The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a processing server, merchant database, an account database, external entity (PGPub Fig. 1, Fig. 4, paragraph [0065] (e.g., the payment network 112, issuing institution 108, merchant system 106, etc.), computing device) and blockchain, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of payment transaction. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
17.	Claim 9 recites the additional elements of a merchant database. However, this does no more than serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. And, neither does more than using a computer or processor to automate and/or implement the abstract idea of payment transaction. Claim 9 is also not patent eligible.
18.       Dependent claims 2-8, 17 and 19, 10-16, and 18 and 20, further describe the abstract idea of perform(s) the steps or functions of payment transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.  


	Conclusion
19.	The prior art made of record and not relied upon:
1)	(US Pat. 10055715 B1) – Grassadonia et al., Cryptocurrency payment network – relates to technologies for accepting virtual currencies in a point of sale transaction.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685